       Dated: 2/6/2020
                    IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE MIDDLE DISTRICT OF TENNESSEE


IN RE:                                             )
                                                   )
      TERRANCE DEAN BOHANNON,                      )                  CASE NO: 3:17-bk-02303
                                                   )                  CHAPTER 13
                 Debtor.                           )                  JUDGE RANDAL S. MASHBURN



              ORDER GRANTING MOTION TO UTILIZE INSURANCE PROCEEDS
                       TO PURCHASE SUBSTITUTE COLLATERAL
                AND REQUIRING LIENHOLDER TO RELEASE LIEN ON TITLE
              OF DESTROYED VEHICLE TO ALLOW DISPOSITION OF SALVAGE



         This cause came before the Court on February 5, 2020, upon the Debtor’s Expedited Motion to

Utilize Insurance Proceeds to Purchase Substitute Collateral and to Require Lienholder to Release Lien

on Title of Destroyed Vehicle to Allow Disposition of Salvage [Court Docket No. 30]. It appears to the

Court that no objections, responses, or otherwise were filed or raised at the hearing. It is therefore:

         ORDERED the Debtor may use the insurance proceeds in the amount of $11,896.80 to purchase a

replacement vehicle of substantially similar value, subject to approval of Insolve Auto Funding. It is further

         ORDERED approval of the replacement vehicle must be sent to Insolve Auto Funding by way of

a buyer’s order. Insolve Auto Funding shall have 72 hours to inspect and/or investigate if the replacement

vehicle is substantially similar and to accept or reject the vehicle as a replacement. If Insolve Auto Funding

fails to reject the vehicle within 72 hours upon the receipt of a buyer’s order, then it is automatically deemed

as accepted. It is further

         ORDERED once the approved buyer’s order is provided to Grange Insurance Company, insurance

company shall make a check payable to the dealership from which the Debtor are purchasing the

replacement vehicle in an amount equal to the insurance coverage or the total purchase price indicated on

the buyer’s order, whichever is less within 72 hours. It is further




Case 3:17-bk-02303           Doc 36     Filed 02/06/20 Entered 02/06/20 12:16:05                   Desc Main
                                        Document     Page 1 of 2
        ORDERED that should Insolve Auto Funding fail to approve a second submitted buyer’s orders,

Insolve Auto Funding be given 72 hours in which to locate an available vehicle meeting their requirement

available for purchase within 100 miles of Debtor’s residence at the amount of the insurance proceeds or

less. If Insolve Auto Funding fails to provide this information, then the last submitted buyer’s order shall

be deemed accepted. It is further

        ORDERED should the replacement vehicle’s purchase price exceed the estimated insurance

proceeds then the Debtor shall be responsible for paying the difference at the time of purchase. It is further

        ORDERED should the replacement vehicle’s purchase price be less than the insurance proceeds,

insurance company shall make a check payable to the dealership for the amount necessary to purchase the

vehicle and the excess funds shall be made payable to Insolve Auto Funding. Should Insolve Auto Funding

receive any excess funds, they shall amend their proof of claim with the Court within 30 days. It is further

        ORDERED Insolve Auto Funding shall release its lien on the Certificate of Title to the totaled

automobile. As consideration for the release of its security interest in the totaled automobile, the

replacement vehicle shall be substituted as collateral and Insolve Auto Funding shall be granted a lien on

said replacement vehicle.

        IT IS SO ORDERED.

                                                  THIS ORDER WAS SIGNED AND ENTERED
                                                  ELECTRONICALLY AS INDICATED AT THE TOP
                                                  OF THE FIRST PAGE


Approved For Entry By:


/s/ Alise Housden
Alise Housden, TN Bar # 034282
Long, Burnett & Johnson, PLLC
302 42nd Avenue North
Nashville, TN 37209
T: 615-386-0075
F: 615-864-8419
ecfmail@tennessee-bankruptcy.com

Attorney for Debtor

                                                                             This Order has been electronically
                                                                             signed. The Judge's signature and
                                                                             Court's seal appear at the top of the
                                                                             first page.
                                                                             United States Bankruptcy Court.

Case 3:17-bk-02303          Doc 36     Filed 02/06/20 Entered 02/06/20 12:16:05                     Desc Main
                                       Document     Page 2 of 2
